By the Court,

Dixon, C. J.
The facts in this case differ in no material particular from those in Bull vs. Conroe, 13 Wis., 233, except that it there appeared that the debt was contracted after the first day of January, 1849, whilst here it is not shown when the indebtedness accrued. This, so far as it concerns the case made by the plaintiff, is an element of weakness, not of strength, and the decision must follow that formerly made. The order of the. court below is reversed, and the cause remanded with directions that the complaint be dismissed,-